 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
     LORI ANN GONZALEZ, individually                CASE NO.: 1:19-cv-00342-AWI-EPG
 9   and on behalf of others similarly situated,
10                                                  ORDER CONTINUING SCHEDULING
                            Plaintiff,              CONFERENCE
11   vs.                                            (ECF No. 36)
12   COMENITY CAPITAL BANK,
13   DOES 1-30,

14                          Defendants.
15
16            Pursuant to the stipulation of the parties (ECF No. 36), and a finding of good cause,

17   IT IS ORDERED that the Scheduling Conference currently set for November 5, 2019, is

18   continued to January 15, 2019, at 10:30 a.m.

19            The Court grants telephonic appearances, with each party wishing to so appear

20   directed to use the following dial-in number and passcode: 1-888-251-2909;

21   passcode1024453. The parties are also reminded to file a joint scheduling report one full week

22   prior to the conference and email a copy of same, in Word format, to

23   epgorders@caed.uscourts.gov, for the Judge’s review.
     IT IS SO ORDERED.
24
25         Dated:   October 10, 2019                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28


     ORDER CONTINUING SCHEDULING CONFERENCE                                                           1
     CASE NO. 1:19-cv-00342-AWI-EPG
